Citation Nr: 1140078	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from February 1982 to January 1985.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board observes that, in June 2008, the appellant initiated an appeal with respect to an April 2008 RO administrative decision that upheld a November 1985 administrative decision, which found that the VA compensation was not payable to the appellant as his character of discharge was deemed dishonorable.  The RO furnished the appellant with a Statement of the Case on this issue in August 2009, but the appellant did not submit a timely substantive appeal.  See 38 C.F.R. § 20.302(b).  Thus, the Board has no jurisdiction over that claim.

The appellant failed to report for a scheduled Travel Board hearing on August 5, 2009.  He appeared at the RO on August 6, 2009 reporting that he forgot the date of his Travel Board hearing.  He was offered the opportunity for another hearing that day, but he departed without requesting another hearing.  To date, the appellant has not requested a rescheduling of his hearing based upon good cause.  As such, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks VA treatment for two front teeth, self-described as an incisor tooth and an eye tooth, allegedly fractured as a result of in-service dental trauma.  Historically, the appellant filed an application for VA dental treatment immediately following his separation from service in January 1985.  He referred to dental treatment at Amberg, West Germany.  No further details were provided on his application.

A VA Form 10-7131, dated February 1985, reflected an inquiry from the VA Medical Center in Louisville, Kentucky as to whether the appellant was eligible for his "one time dental trmt after discharge."

The RO delayed the adjudication of the appellant's application for VA dental treatment pending development and adjudication of an issue concerning the appellant's eligibility for VA benefits based upon his character of discharge.

In November 1985, the RO issued an administrative decision which held that the appellant's discharge from active service was considered dishonorable for purposes of receiving VA compensation benefits.  However, the appellant was deemed eligible for health care benefits including dental treatment.

Thereafter, the record does not reflect that the appellant was notified of the November 1985 administrative decision.  Additionally, it is unclear whether the appellant obtained his one-time VA dental treatment.  See generally VA Form 10-7131 received August 1986.

The appellant filed an additional claim for VA dental treatment in November 2003.  At this time, the appellant alleged dental trauma during active service involving treatment in Amberg, West Germany.  Unfortunately, the appellant's dental records cannot be located.  Extensive development efforts, which include a direct request for records at Pond Barracks Dental Clinic in Amberg, West Germany, have been unsuccessful.  The Board is unaware of any other potential custodians of the dental treatment records.

As a general matter, when service records are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The RO has denied the appellant's claim for dental treatment on the basis that service records reflect no evidence of dental trauma or injury.  This finding is not surprising given that dental treatment records are missing.  The RO has not made a specific finding as to whether the appellant received one-time VA dental treatment in 1985-86, has not made a specific credibility determination regarding the appellant's allegation of dental trauma, and has not otherwise conducted any development to determine whether there are current dental trauma residuals.  Thus, the Board has very little information to determine the appellant's eligibility for the various classes of dental treatment.  See generally 38 C.F.R. § 17.161.

VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases such as this in which service records are missing.  The following non-exhaustive list of documents may be substituted for service medical records in this case: statements from service medical personnel, "buddy" certificates or affidavits, State or local accident and police reports, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom a veteran may have been treated, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.27 and 2.I.59. 

The appellant was not notified about these alternate sources of evidence, and therefore may not be aware of alternate ways to substantiate his claim.  New notice is in order.   As the appellant has referenced dental estimates to repair his incisor and eye teeth, and therefore likely had treatment, a proper notification letter should specifically request that the appellant identify all private and VA providers of dental evaluation or treatment since his discharge from active service.  Additionally, the RO should also use the notice letter to clarify whether the appellant received any dental treatment or evaluation at the Louisville VAMC in 1985 or 1986.

Finally, the Board finds that medical examination and opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  Once any additional records have been received, the appellant should be afforded VA dental examination for the purpose of determining whether he currently manifests any residual disability consistent with an in-service dental trauma.

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the appellant providing him with the notice on the alternate sources of evidence which may be utilized in cases where service records are missing as required by M21-1MR, Part III, Subpart iii, 2.E.27 and 2.I.59.  Additionally, this letter should specifically accomplish the following:

   a) request that the appellant identify all private and VA providers of dental evaluation or treatment since his discharge from active service; and 
   
   b) clarify whether the appellant received any dental treatment or evaluation at the Louisville VAMC in 1985 or 1986.

2.  Obtain any available records from the Louisville VAMC if and only if the appellant reports dental treatment or evaluation at this facility in 1985 or 1986. 

3.  Upon completion of the above, schedule the appellant for VA dental examination to determine whether he manifests any dental disorder consistent with a dental trauma during active service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a clear and detailed history from the appellant regarding the alleged dental trauma, the tooth or teeth involved, and the extent of dental treatment during and after active service.  All indicated studies should be conducted.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

After examination and review of the record, the examiner should: 

   a) list all current dental disorders; and 
	
   b) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current dental finding results from dental trauma during service?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the Board has insufficient information to determine whether the appellant incurred a dental trauma as alleged; and
* the VA examiner is encouraged to provide an opinion as to whether there is any medical reason to accept or reject the appellant's alleged history of dental trauma with injury to the incisor and eye teeth (e.g., whether the current findings are consistent with dental trauma or some other cause).

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the appellant and his representative, and provide an opportunity to respond before the case is returned to the Board.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

